
	
		I
		111th CONGRESS
		2d Session
		H. R. 5304
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Cohen (for
			 himself, Mr. Grijalva,
			 Mr. Payne, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to provide for improvements under the Edward Byrne Memorial
		  Justice Assistance Grant Program to reduce racial and ethnic disparities in the
		  criminal justice system.
	
	
		1.Short titleThis Act may be cited as the
			 Byrne/JAG Program Accountability Act.
		2.Improvements
			 under the Edward Byrne Memorial Justice Assistance Grant Program to reduce
			 racial and ethnic disparities in the criminal justice systemSection 501 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3751) is amended by adding at the end the
			 following new subsection:
			
				(h)Racial
				disparities practicesFor
				years beginning after the date of the enactment of the Byrne/JAG Program
				Accountability Act, States and units of local government receiving funds under
				this subpart shall implement policy, practice, and system improvement
				strategies at the State, local, and tribal levels, as applicable, to identify
				and reduce racial and ethnic disparities among individuals who come into
				contact with or are under the supervision of the criminal justice system,
				without establishing or requiring numerical standards or quotas, through each
				of the following methods:
					(1)Establishing coordinating bodies, composed
				of criminal justice stakeholders at the State, local, or tribal levels, as
				applicable, to oversee and monitor efforts by such States, unit of local
				government, or Indian tribe to reduce racial and ethnic disparities.
					(2)Identifying and analyzing key decision
				points in the criminal justice system of the State, unit of local government,
				or Indian tribe, as applicable, to determine which points create racial and
				ethnic disparities among those who come into contact with the justice
				system.
					(3)Developing and implementing data collection
				and analysis systems to identify where racial and ethnic disparities exist in
				the criminal justice system and to track and analyze such disparities.
					(4)Developing and implementing a work plan
				that includes measurable objectives for policy practice or other system
				changes, based on the needs identified in the data collection and analysis
				under paragraphs (2) and (3).
					(5)Publicly reporting, on an annual basis, the
				efforts made in accordance with paragraphs (2), (3), and (4) during the
				previous
				year.
					.
		
